DETAILED ACTION
Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental processes (abstract ideas) of processing data to generate other data.  Note that some of the steps involved may also be interpreted as abstract mathematical processes, e.g. generating a quality tendency projection may be interpreted as the mathematical process of fitting points to generate a line, see instant PGPub [0055].
Claim 1 recites a computer-implemented method, i.e. a process, which is a statutory category of invention.  The claim recites the following steps: 

in an instance in which the quality tendency projection exceeds a prediction threshold and the quality rate of change exceeds a pollutant rate increase threshold, performing air degradation analysis comprising: 
generating a pollutant increase forecast; and 
determining a critical time based upon the pollutant increase forecast, wherein the critical time comprises a time in which pollutant concentration is projected to exceed a critical threshold; and 
in an instance in which the quality rate of change exceeds a pollutant rate decrease threshold, performing ventilation analysis comprising: 
generating a pollutant decrease forecast; and 
determining a safe time based upon the pollutant decrease forecast, wherein the safe time comprises a time in which the pollutant concentration is projected to satisfy a safety threshold, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving performing a future estimate based on input data, making decisions based on the estimate and, depending on the decisions, making estimates of times that may be performed in the human mind, or by a human using a pen and paper — note that humans are capable of making basic extrapolations/estimates based on numerical data.  Thus the claim recites an abstract idea (mental processes), see MPEP 2106.04(a).

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, applying the method with a computer (merely applying the exception with a generic computer — see 2106.04(d)), and receiving an air quality dataset, (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) are not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Thus the claim is not patent eligible.
Claim 2 recites making a decision (mental process) and generating a warning (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) and generically transmitting information (see MPEP 2106.05(d) II and MPEP 2106.05(g), e.g. receiving or transmitting data over a network). Thus this claim recites an abstract idea.
Claim 3 recites making a decision (mental process) and generating a warning (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) and generically 
Claim 4 recites receiving pollutant concentration data over a first time period (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A), selecting a parametric function (mental process) and forecasting the parametric function over a second time period (mental/mathematical process).  Thus this claim recites an abstract idea.
Claim 5 recites receiving pollutant concentration data over a third time period (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A), selecting a parametric function (mental process) and forecasting the parametric function over a fourth time period (mental/mathematical process).  Thus this claim recites an abstract idea.
Claim 6 recites generating a regression ventilation model and determining a ventilation duration based upon the regression ventilation model based on a threshold (using a mathematical model to determine a time period).  Thus this claim recites an abstract idea.
Claim 7 merely elaborates on the relationship between the various abstract threshold values. Thus this claim recites an abstract idea.
Claim 8 recites an apparatus, i.e. a machine, which is a statutory category of invention.  The claim recites the following: 
generate a quality tendency projection based upon the air quality dataset, wherein the quality tendency projection comprises a quality rate of change; 

generate a pollutant increase forecast; and 
determine a critical time based upon the pollutant increase forecast, wherein the critical time comprises a time in which pollutant concentration is projected to exceed a critical threshold; and 
in an instance in which the quality rate of change exceeds a pollutant rate decrease threshold, perform ventilation analysis to: 
generate a pollutant decrease forecast; and 
determine a safe time based upon the pollutant decrease forecast, wherein the safe time comprises a time in which the pollutant concentration is projected to satisfy a safety threshold, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving performing a future estimate based on input data, making decisions based on the estimate and, depending on the decisions, making estimates of times that may be performed in the human mind, or by a human using a pen and paper — note that humans are capable of making basic extrapolations/estimates based on numerical data.  Thus the claim recites an abstract idea (mental processes), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. that the recited process is applied using a generic processor and at least one non-transitory memory including program code (merely applying the exception with a generic computer – see MPEP 2106.04(a)(2) III C) and receiving an air quality dataset, wherein the air 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, applying the exception using a generic processor and at least one non-transitory memory including program code (merely applying the exception with a generic computer — see 2106.04(d) and MPEP 2106.04(a)(2) III D), and receiving an air quality dataset, (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) are not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Thus the claim is not patent eligible.
Claim 9 recites making a decision (mental process) and generating a warning (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) and generically transmitting information (see MPEP 2106.05(d) II and MPEP 2106.05(g), e.g. receiving or transmitting data over a network). Thus this claim recites an abstract idea.
Claim 10 recites making a decision (mental process) and generating a warning (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) and generically transmitting information (see MPEP 2106.05(d) II and MPEP 2106.05(g), e.g. receiving or transmitting data over a network). Thus this claim recites an abstract idea.

Claim 12 recites receiving pollutant concentration data over a third time period (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A), selecting a parametric function (mental process) and forecasting the parametric function over a fourth time period (mental/mathematical process).  Thus this claim recites an abstract idea.
Claim 13 recites generating a regression ventilation model and determining a ventilation duration based upon the regression ventilation model based on a threshold (using a mathematical model to determine a time period).  Thus this claim recites an abstract idea.
Claim 14 merely elaborates on the relationship between the various abstract threshold values. Thus this claim recites an abstract idea.
Claim 15 recites a computer program product comprising at least one non-transitory computer-readable storage medium, i.e. an article of manufacture, which is a statutory category of invention.  The claim recites the following: 
generate a quality tendency projection based upon the air quality dataset, wherein the quality tendency projection comprises a quality rate of change; 
in an instance in which the quality tendency projection exceeds a prediction threshold and the quality rate of change exceeds a pollutant rate increase threshold, perform air degradation analysis to: 

determine a critical time based upon the pollutant increase forecast, wherein the critical time comprises a time in which pollutant concentration is projected to exceed a critical threshold; and 
in an instance in which the quality rate of change exceeds a pollutant rate decrease threshold, perform ventilation analysis to: 
generate a pollutant decrease forecast; and 
determine a safe time based upon the pollutant decrease forecast, wherein the safe time comprises a time in which the pollutant concentration is projected to satisfy a safety threshold, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving performing a future estimate based on input data, making decisions based on the estimate and, depending on the decisions, making estimates of times that may be performed in the human mind, or by a human using a pen and paper — note that humans are capable of making basic extrapolations/estimates based on numerical data.  Thus the claim recites an abstract idea (mental processes), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. a non-transitory computer-readable storage medium with program code (merely applying the exception with generic technology– see MPEP 2106.04(a)(2) III D or CyberSource, 654 F.3d at 1368 n. 1, 99 USPQ2d) and receiving an air quality dataset, wherein the air quality dataset comprises pollutant concentration data associated with respective time data (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) do not 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, applying the exception using non-transitory computer-readable storage medium with program code (merely applying the exception with generic technology — see 2106.04(d) and MPEP 2106.04(a)(2) III D), and receiving an air quality dataset, (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) are not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Thus the claim is not patent eligible.
Claim 16 recites making a decision (mental process) and generating a warning (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) and generically transmitting information (see MPEP 2106.05(d) II and MPEP 2106.05(g), e.g. receiving or transmitting data over a network). Thus this claim recites an abstract idea.
Claim 17 recites making a decision (mental process) and generating a warning (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) and generically transmitting information (see MPEP 2106.05(d) II and MPEP 2106.05(g), e.g. receiving or transmitting data over a network). Thus this claim recites an abstract idea.
Claim 18 recites receiving pollutant concentration data over a first time period (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A), selecting a parametric 
Claim 19 recites receiving pollutant concentration data over a third time period (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A), selecting a parametric function (mental process) and forecasting the parametric function over a fourth time period (mental/mathematical process).  Thus this claim recites an abstract idea.
Claim 20 recites generating a regression ventilation model and determining a ventilation duration based upon the regression ventilation model based on a threshold (using a mathematical model to determine a time period).  Thus this claim recites an abstract idea.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. U.S. Patent Publication No. 20190264940, which discloses an air conditioning system controlled based on predicted carbon dioxide concentration.
Yachiku et al. U.S. Patent Publication No. 20130211599, which discloses a control system and method based on particle concentration prediction.
Reeder, U.S. Patent No. 9182751, which discloses a carbon dioxide monitoring system that predicts a rate of change of carbon dioxide.
Alger et al. U.S. Patent Publication No. 20160318368, which discloses a climate control system that predicts air quality.
Bai et al. U.S. Patent Publication No. 20180039718, which discloses a method for modeling prediction of inhalable particles concentration.
Bai et al. U.S. Patent Publication No. 20170140282, which discloses a system for short-term forecasting of air pollution.
Fang et al. ‘AirSense: An Intelligent Home-based Sensing System for Indoor Air Quality Analytics’ UBICOMP '16, SEPTEMBER 12–16, 2016, HEIDELBERG, GERMANY, which discloses system for predicting indoor air quality.
Xiahou et al. ‘Indoor Air Monitoring System Based on Internet of Things and Its Prediction Model’, Proceedings of ACM ICNSER conference (ICNSER’19), March 15–16, 2019, ACM, Shenyang, China, which discloses an indoor air monitoring system with carbon dioxide prediction.
Li et al. ‘Indoor Air Quality Control of HVAC System’ Proceedings of the 2010 International Conference on Modelling, Identification and Control, Okayama, Japan, July 17-19,2010, which discloses an HVAC system with carbon dioxide prediction.
Wang et al. ‘Intelligent Control of Ventilation System for Energy-Efficient Buildings With CO2 Predictive Model’ IEEE TRANSACTIONS ON SMART GRID, VOL. 4, NO. 2, JUNE 2013, which discloses a ventilation system with carbon dioxide prediction.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119